Citation Nr: 0902790	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to October 
1970.  He died in October 2005. The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
sought.

The appellant appeared before the undersigned at a Board 
videoconference hearing in November 2008.  A copy of the 
transcript is of record.


FINDINGS OF FACT

1.  During his lifetime, the veteran had no established 
service-connected disabilities.

2.  The veteran died in October 2005 from cirrhosis of the 
liver due to hepatitis C.

3.  Hepatitis C was not present in service or until decades 
thereafter, and this disorder is not etiologically related to 
the veteran's active service.



CONCLUSION OF LAW

A disability incurred during or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence 
dated in May 2006, September 2006, May 2008, and June 2008 of 
the information and evidence needed to substantiate and 
complete a claim.  VA did fail to fully comply with the 
provisions of 38 U.S.C.A. § 5103 prior to the rating decision 
in question for the claim on appeal.  Specifically, VA did 
not inform the appellant of how an effective date is assigned 
until May 2008.  The record, however, shows that any 
prejudice that failure caused was harmless, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim, and thus any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the application of 38 U.S.C.A. § 5103(a) in the context of a 
claim for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his lifetime, the notice in such a claim must include, 
inter alia, a statement of the conditions (if any) for which 
a veteran was service-connected at the time of his or her 
death.  Id. at 352-53.  VA provided this notice in letters 
dated in May and June 2008.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including identified private medical records, and 
providing an opportunity for a hearing.  There is not a 
scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the cause of death.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The appellant argues that the veteran must have contracted 
hepatitis C while in service because he was not exposed to it 
after service.  The record, however, preponderates against 
this argument.  According to the certificate of death, the 
cause of the veteran's death was cirrhosis of the liver 
caused by hepatitis C.  The record reveals no competent 
medical evidence that hepatitis C was present in service.  
The service records are silent for a diagnosis of any illness 
related to the liver or any symptoms of an illness that could 
later be connected to hepatitis C.  

From the competent evidence of record, which include private 
medical files identified by the appellant and obtained by VA, 
hepatitis C was not diagnosed until sometime in 2005-
approximately 35 years after active duty.  See November 2008 
Board hearing transcript, p. 6-7 (appellant discovered that 
veteran was dying of hepatitis C three months prior to his 
death; appellant unsure as to when veteran was originally 
diagnosed); May 2005 report by Benjamin T. Taylor, M.D. 
(earliest report of diagnosis of cirrhosis secondary to 
hepatitis C).  See also Board hearing transcript, p. 8 
(veteran was not under any other doctor's care for hepatitis 
C).  

Most notably, the record does not contain a competent nexus 
opinion tying the veteran's hepatitis C to service.  In this 
respect, the Board considered the November 2008 opinion of 
Dr. Taylor that hepatitis C "may have been contracted" 
during the veteran's active duty service, and that it was 
reasonable to conclude that chronic hepatitis "could have 
been contracted" in-service.  The United States Court of 
Appeals for Veterans Claims has held, however, that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet.App. 237, 241 (1993).  

The key words here are "may," and "could have."  Both are 
merely suggestive and insufficient to establish a nexus.  
Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not," and is 
too speculative to establish medical nexus); see also Warren 
v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed 
in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992) ("may or 
may not" language by physician is too speculative).  Dr. 
Taylor's words "may have contracted" and "could have been 
contracted" being speculative on their face, his opinion 
must be judged to be "non-evidence." 

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  In so concluding, the 
Board in no way minimizes the veteran's many long years of 
honorable and faithful service to the United States.  The 
Board, however, is obligated to decide cases based on the law 
and the evidence, and not on equity.  See Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).

The Board also considered the appellant's sincerely held 
belief that the veteran's active duty service led to his 
development of hepatitis C and eventual cirrhosis of the 
liver.  The appellant's lay opinion, however, is not 
competent evidence upon which to establish entitlement to the 
benefit sought on appeal.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, but the preponderance of the 
evidence is against the claim, and the doctrine is therefore 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


